Case 0:20-cv-60814-RKA Document 62 Entered on FLSD Docket 12/04/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-60814-CIV-ALTMAN

  KAREEM BRITT and
  MONIQUE LAURENCE, on behalf of themselves
  and all others similarly situated,
          Plaintiffs,
  v.

  IEC CORPORATION, et al.,

        Defendants.
  _________________________________________/

                                               ORDER

         THIS MATTER comes before the Court on the Motion to Compel Arbitration or, in the

  Alternative, Motion to Dismiss the Complaint [ECF No. 24]. The Court held a hearing on the

  Motion on December 3, 2020. For the reasons stated in open court, the Court hereby

         ORDERS AND ADJUDGES as follows:

         1. The Motion to Compel Arbitration is DENIED without prejudice. 1

         2. The Motion to Dismiss the Complaint as a shotgun pleading is DENIED.

         3. The Motion to Dismiss the Complaint for lack of standing is DENIED.

         4. The Motion to Dismiss the Complaint is GRANTED without prejudice as to Counts

             I, IV, and V; DENIED as to Counts II and III;2 and DENIED without prejudice3 as




  1
    The Defendants may file a second motion to compel arbitration once the Plaintiffs have filed an
  amended complaint. The Court will issue a final order on the question of arbitration at that time.
  Since this order does not constitute a final order on the question of arbitration, the Defendants’
  time to appeal the Court’s denial of the motion to compel arbitration is hereby tolled until a final
  order of the Court.
  2
    This means the Defendants may not re-raise these same arguments in response to the amended
  complaint.
  3
    This means the Defendants may re-raise these arguments in response to the amended complaint.
Case 0:20-cv-60814-RKA Document 62 Entered on FLSD Docket 12/04/2020 Page 2 of 2




           to Counts VI and VII.

        5. The Motion to Strike the Plaintiffs’ requests for punitive damages and injunctive relief

           is GRANTED.

        6. The Plaintiffs may file an amended complaint by January 18, 2021.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of December 2020.




                                                     _________________________________
                                                     ROY K. ALTMAN
                                                     UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 2
